DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

This application is in condition for allowance except for the presence of claim 22 directed to a fuel cell non-elected without traverse.  Accordingly, claim 22 has been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a method of fabricating a fuel cell, the method comprising: forming a first sheet of silica fibers at least in part by (1) producing a sol-gel from an initial sol containing 75% to 90% TEOS by weight, 8% to 25% ethanol by weight, an acid catalyst, and the balance water, and (ii) electrospinning the sol-gel; forming an electrolyte layer at least in part by, after and/or during the electrospinning, incorporating a first functional material onto the silica fibers; disposing a first catalyst layer on an anode side of the electrolyte layer, the first catalyst layer being configured to receive a hydrogen-containing fuel, oxidize hydrogen from the fuel, and supply protons to the electrolyte layer; and disposing a second catalyst layer on a cathode side of the electrolyte layer, the second catalyst layer being configured to receive protons from the electrolyte layer, receive oxygen, and reduce the oxygen to form water to thereby enable the production of electrical current by the fuel cell.  The prior art specifically fails to teach the percentages of the components of the initial sol used to form the sol gel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722